                         UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF CALIFORNIA

 JACKIE ROBINSON,
                                                Case No. 1:06-cv-01801-BLW-LMB
        Plaintiff,
                                                ORDER
        v.

 STEPHEN MAYBERG, et al.,

        Defendants.



                                        ORDER

       The United States Court of Appeals for the Ninth Circuit remanded this case with

the instructions for the Court to consider Plaintiff Jackie Robinson’s (“Robinson”)

Motion to File an Amended Complaint. Dkt. 264 at 4-5. Previously, this Court denied

Robinson’s Motion to File an Amended Complaint. Dkt. 249 at 7-9. In light of the Ninth

Circuit’s order, the Court will allow Robinson to file supplemental briefing regarding his

Motion to File an Amended Complaint (Dkt. 243). Robinson must file his brief by

November 30, 2018. Stephen Mayberg and the other defendants will have until

December 7, 2018 to file responsive briefing. Robinson’s reply to the responsive briefing

will be due by December 21, 2018.




ORDER - 1
            DATED: November 14, 2018


            _________________________
            B. Lynn Winmill
            Chief Judge
            United States District Court




ORDER - 2
